92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert CALIA, Appellant,v.James A. GAMMON;  Teresa Thornburg;  Tom Anderson;  JillMcGuire;  Burl McClanahan;  Waheed Jawadi, Appellees.Gerald MOISE, Appellant,v.James A. GAMMON;  Teresa Thornburg;  Tom Anderson;  JillMcGuire;  Burl McCclanahan;  Waheed Jawadi, Appellees.
Nos. 95-3183, 95-3184.
United States Court of Appeals,Eighth Circuit.
Submitted July 2, 1996.Filed July 30, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
In this consolidated appeal, Missouri inmates Gerald Moise and Robert Calia appeal from the district court's1 two grants of summary judgment in favor of defendant prison officials in Moise and Calia's 42 U.S.C. § 1983 action, and from the court's denial of their motion to amend their complaint.  We affirm.


2
We review de novo the district court's grant of summary judgment.   See Beyerbach v. Sears, 49 F.3d 1324, 1325 (8th Cir.1995).  We agree with the district court that appellants' conditions-of-confinement claim for injunctive and declaratory relief was moot due to the inmates' transfer to a different facility.   See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.1985).  We reject appellants' contention that their claims are "capable of repetition, yet evading review," because they have not demonstrated there exists a "reasonable expectation" that they will again be subject to the same action, or that any such repeated exposure would be of too short a duration to permit litigation.   See Murphy v. Hunt, 455 U.S. 478, 482 (1982) (per curiam);   McFarlin v. Newport Special Sch. Dist., 980 F.2d 1208, 1211 (8th Cir.1992).  Thus, the district court properly granted summary judgment on appellants' conditions-of-confinement claim.  We further reject appellants' contention that the court abused its discretion in denying them leave to amend their complaint.


3
We also find summary judgment was proper on Moise's claim that he was placed in administrative segregation without a finding of guilt.  Moise did not allege that any defendant was personally involved in or actually knew of the unlawful placement.   See Givens v. Jones, 900 F.2d 1229, 1233 (8th Cir.1990);   McDowell v. Jones, 990 F.2d 433, 435 (8th Cir.1993).



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri